Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 26, 2015

                                       No. 04-15-00340-CV

                        Hari Prasad KALAKONDA and Latha Kalakonda,
                                        Appellants

                                                 v.

                                 ASPRI INVESTMENTS, LLC,
                                          Appellee

                     From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-01910
                            Honorable Karen H. Pozza, Judge Presiding


      ORDER ON APPELLANTS’ MOTION FOR RECONSIDERATION EN BANC

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice


       On August 13, 2015, appellants filed a motion for reconsideration en banc of the court’s
opinion and order dismissing this appeal. The motion is denied.


           It is so ORDERED on August 26, 2015.
                                                             PER CURIAM


           ATTESTED TO: _______________________________
                        Keith E. Hottle
                        Clerk of Court